Citation Nr: 0533458	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1967 to 
August 1969.   

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss, 
assigned an initial noncompensable (0 percent) disability 
rating and later confirmed the noncompensable evaluation.  
The veteran filed a notice of disagreement (NOD) regarding 
the noncompensable evaluation and the following appeal 
ensued.


FINDINGS OF FACT

1. The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
appeal.

2. The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 7Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to claims for higher initial ratings claims, where 
VCAA notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").

The increased rating claim discussed in this decision is 
governed by VAOPGCPREC 8-2003 as the veteran's increased 
rating claim stem from the initial grant of service 
connection for bilateral hearing loss.  Even so the appellant 
is not prejudiced by the Board's consideration of his 
increased rating claim, as VA has already met all notice and 
duty to assist obligations to him under the VCAA.  The VA 
satisfied its duty to notify by means of letters dated in 
March 2002, August 2002 and October 2003.  Specifically, the 
appellant was advised by VA of the information required to 
substantiate the claim on appeal, what evidence VA had 
obtained, and of his and VA's respective duties for obtaining 
evidence.  Those letters also asked the appellant to identify 
health care providers and to sign releases to obtain 
pertinent records.  In the October 2003 letter, the AOJ 
notified the appellant that it was his responsibility to make 
sure that VA received all requested information.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  An 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2005).

In a rating decision dated February 2003, the veteran was 
granted service connection for bilateral hearing loss and was 
assigned a noncompensable disability evaluation effective 
December 18, 2001.  At present, per the veteran's NOD 
submitted in September 2004, he is seeking an increased 
rating from an initial noncompensable rating for bilateral 
hearing loss.

The criteria for evaluating hearing impairment require 
consideration of the results of examinations using controlled 
speech discrimination tests (i.e., the Maryland CNC study) 
together with the results of pure tone audiometry tests.  See 
38 C.F.R. § 4.85 (2005).  Hearing loss disability evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests, in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 500, 1000, 2000, 3000, and 4000 
cycles per second.  The rating criteria reflect 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85; Diagnostic Code 6100.  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating criteria after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
Table VI and Table VII contained in 38 C.F.R. § 4.85.  In 
order to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum 
combination levels of speech discrimination loss and average 
pure tone decibel loss are met.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 
38 C.F.R. § 4.86 (2005).  These patterns are met when each 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz. 

The Board's review of the longitudinal record included the 
veteran's last in service audiological examination which took 
place in August 1992.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
60
55
LEFT
10
10
0
20
30

The average pure tone was 33.75 decibels in the right ear and 
15 decibels in the left ear.  This examination, along with 
seven in-service and one private examination, all show that 
the veteran had Level 1 acuity in both ears and there are no 
exceptional patterns of hearing impairment to warrant 
consideration under 38 C.F.R. § 4.86.

The veteran underwent a VA audiological examination in August 
2002.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
65
75
LEFT
30
35
40
60
65

The average pure tone was 52.5 decibels in the right ear, and 
50 decibels in the left ear.  His speech discrimination was 
92 percent for the right and left ears.

The August 2002 audiological examination result confirms that 
the veteran has Level I hearing acuity in both the right and 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Under the 
applicable schedular criteria, a noncompensable evaluation is 
assigned for the degree of impairment demonstrated.  See 38 
C.F.R. § 4.85.  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In this regard, under the applicable schedular criteria, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  See 38 C.F.R. § 4.85 (2005).  The 
Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.  See 38 C.F.R. § 4.86.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected bilateral 
hearing disability, as the United States Court of Appeals for 
Veterans Claims (Court) indicated can be done in this type of 
case.  The currently assigned noncompensable rating was 
granted, effective from the date of service connection.  Upon 
reviewing the longitudinal record in this case, the Board 
finds that at no time has the veteran's disability met the 
criteria for an initial compensable rating.  Fenderson, 
supra.

The veteran has not submitted any additional medical evidence 
since the February 2003 or July 2004 rating decisions which 
indicate that his bilateral hearing loss has increased in 
severity.  The Board acknowledges the sincerity of the 
veteran's written statements submitted in support of his 
claim.  The veteran is certainly competent to provide an 
account of the symptoms that he experiences and has 
experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
since he is a lay person, he is not competent to offer an 
opinion requiring medical knowledge or expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1995).

With respect to the disability at issue, the applicable 
rating criteria contemplates higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a 
compensable rating on a schedular basis.  Likewise then, 
referral for consideration for extra-schedular evaluation is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


